At the hearing on the petitioner’s application for an order of protection, the appellant requested an adjournment of at least five weeks in order to produce alibi witnesses, but failed to offer any explanation as to why the witnesses would not be available at an earlier date. Under the circumstances, we find no improvident exercise of the Family Court’s discretion in denying the appellant’s request (see, People v Foy, 32 NY2d 473, 478; People v McQuilkin, 213 AD2d 680; People v Meaney, 154 AD2d 555). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.